DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/154,819 filed on 1/21/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 and 3/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1- 2, 5-8, 11-12, 14-15, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 
Regarding claims 1 and 14, the claim recites the limitation of “receive an actuation demand for the vehicle; calculate a torque for the motor in dependence on the actuation demand; and provide the calculated torque to the first processor; the first processor is configured to: receive the calculated torque and a control input of the vehicle; and determine a first control output for the electric drive motor in dependence on the calculated torque and the control input; and the second processor is configured to: receive the first control output from the first processor and the control input of the vehicle; calculate a second control output for the motor in dependence on the control input; and validate the first control output by comparison to the second control output”. These limitations, as stated, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim incorporates the possibility that a person receiving actuation demand for the vehicle, mentally calculates a torque and provide it to the first processor, which receives the calculated torque and a controls input  and determine a first control output for the motor and the second processor configured to receive the first control output and the control input and calculate a second control output and validate the first control output by comparison to the second control output. The mere nominal recitation of ‘vehicle, motor, motor control unit’ doesn’t separate the claim limitation out of the mental process grouping. Thus the claim recite mental process. The motor control unit comprising the three processors of claim 1 merely describes how to generally calculate the torque, determine the first control output and calculate the second control output and compare the control outputs; otherwise mental judgements in a generic or general purpose motor control unit to execute the execution processes. These additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, claim 1 is directed to the abstract idea. 
Regarding claims 2, 5-8, 11-12, 15, 18-19 the claims recites the limitation of “provide the first control output to the electric drive motor, monitor at least one of the first processor and the second processor; and control the electric drive motor in the event of a fault of one or more of the first processor and/or second processor, executes safety functions for the electric drive motor in the event of a fault of one or more of the first processor and/or second processor, to monitor a second third processor comprised within a second motor control unit for a second electric drive motor of the vehicle, to execute safety functions for the second electric drive motor in the event that a fault is detected during monitoring the second third processor comprised within the second motor control unit”. These limitations, as stated, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim incorporates the possibility that a person receiving actuation demand for the vehicle, mentally provides control outputs, monitor processors, control the electric drive motor in the event of a fault, executes safety functions. The mere nominal recitation of ‘vehicle, motor, motor control unit’ doesn’t separate the claim limitation out of the mental process grouping. Thus the claims recite mental process. The motor control unit comprising the three processors of these claims merely describes how to generally provide control outputs, monitor processors, control the electric drive motor in the event of a fault, execute safety functions; otherwise mental judgements in a generic or general purpose motor control unit to execute the execution processes. These additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, claims 2, 5-8, 11-12, 15, 18-19 are directed to the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(A)(1) as being taught by Chen (US 2020/0369284).

Regarding claim 1, Chen teaches:
 A motor control unit (Fig. 2) for a vehicle comprising an electric drive motor (motor 198), the motor control unit comprising a first processor (Figure 2 propulsion torque arbitration module 206), a second processor (Figure 2 reserve and load module 220) and a third processor (Figure 1 hybrid optimization module 208) ([0138]: in this application, the term module may refer to a processor), in which: 
the third processor is configured to: 
receive an actuation demand ([0069]: torque requests 257, 258) for the vehicle; 
calculate a torque for the motor in dependence on the actuation demand ([0079]); and
 provide the calculated torque to the first processor ([0079]-[0080]);
 the first processor is configured to: 
receive the calculated torque and a control input of the vehicle (290, [0081]-[0082]); and 
determine a first control output for the electric drive motor in dependence on the calculated torque and the control input ([0081]: 261, 262); and 
the second processor is configured to:
 receive the first control output from the first processor and the control input of the vehicle (220 receives from 206); 
calculate a second control output for the motor in dependence on the control input ([0085]-[0086]: torque requests 263, 264); and 
validate the first control output by comparison to the second control output ([0084]-[0087]: 220 adjusts the predicted torque requests to create a torque reserve and /or to compensate for one or more loads, adjusted 263, 264).  

Regarding claim 2, Chen teaches:
A motor control unit as claimed in claim 1, wherein the first processor is further configured to provide the first control output to the electric drive motor ([0081]).  

Regarding claim 3, Chen teaches:
 A motor control unit as claimed in claim 1
 Application No. : Not yet assigned131046US Filed: Herewith Page: 4of 7 	a dedicated communication bus configured to provide the actuation demand to the third processor, the dedicated communication bus being configured to communicate information related to actuation demands only (257, 258; [0069]-[0072] and [0076]-[0078]).  

Regarding claim 4, Chen teaches:
A motor control unit as claimed in claim 1, the motor control unit further comprising: a general communication bus configured to provide the control input of the vehicle to the first processor and the second processor (290; [0081]-[0083]).  

Regarding claim 5, Chen teaches:
A motor control unit as claimed in claim 1 wherein the actuation demand received by the third processor is a raw control input ([0066]: user input is a raw control input, driver input).  

Regarding claim 6, Chen teaches:
A motor control unit as claimed in claim 1, wherein the actuation demand received by the third processor is a pre-processed control input ([0069]: predicted torque request 257).  

Regarding claim 7, Chen teaches:
 A motor control unit as claimed in claim 1 wherein the third processor is further configured to: 
monitor at least one of the first processor and the second processor ([0079]: by deciding how much torque should be produced, it controls the second processor); and 
control the electric drive motor in the event of a fault of one or more of the first processor and/or second processor ([0083]: control problem, critical fault).  

Regarding claims 8, 15, Chen teaches:
A motor control unit as claimed in claim 7, wherein the third processor executes safety functions for the electric drive motor in the event of a fault of one or more of the first processor and/or second processor ([0083]: detection of vehicle theft, engine shutoff requests).  

Regarding claims 9 and 16, Chen teaches:
A motor control unit as claimed in claim 7, wherein the third processor is connected to the gate drivers of the electric drive motor (208 connected to 196).  

Regarding claims 10 and 17, Chen teaches:
A motor control unit as claimed in claim 9, wherein the third processor causes an active short circuit of the electric drive motor ([0079]: 208 may be implemented in hybrid control module 196 and [0083]: zero output).  

Regarding claims 11 and 18, Chen teaches:
A motor control unit as claimed in196) comprised within a second motor control unit for a second electric drive motor of the vehicle ([0067]: axle torque, torque at the wheels , may be produced by various sources including an electric motor).  

Regarding claims 12 and 19, Chen teaches:
 A motor control unit as claimed in claim 11, wherein the third processor is further configured to execute safety functions for the second electric drive motor in the event that a fault is detected during monitoring the second third processor comprised within the second motor control unit ([0083]: detection of vehicle theft, engine shutoff requests).  

Regarding claims 13 and 20, Chen teaches:
 A motor control unit as claimed in claim 12, wherein the third processor causes an active short circuit of the second electric drive motor ([0079]: 208 may be implemented in hybrid control module 196 and [0083]: zero output).  
 
Regarding claim 14, Chen teaches:
A motor control unit (Fig. 2) for a vehicle comprising an electric drive motor, the motor control unit comprising a first processor(Figure 2 propulsion torque arbitration module 206), a second processor (Figure 2 reserve and load module 220) and a third processor (Figure 1 hybrid optimization module 208) ([0138]: in this application, the term module may refer to a processor), in which: 
the first processor is configured to: 
receive a control input of the vehicle (290, [0081]-[0082]); and 
determine a first control output for the electric motor in dependence on the control input ([0081]: 261, 262); 
the second processor is configured to: 
receive the first control output from the first processor and the control input of the vehicle (220 receives from 206); 
determine a second control output for the electric drive motor in dependence on the control input ([0085]-[0086]: torque requests 263, 264); and 
validate the first control output by comparison to the second control output ([0084]-[0087]: 220 adjusts the predicted torque requests to create a torque reserve and /or to compensate for one or more loads, adjusted 263, 264); and 
the third processor is configured to: 
monitor at least one of the first processor and the second processor ([0079]: by deciding how much torque should be produced, it controls the second processor); and 
control the electric drive motor in the event of a fault of one or more of the monitored first processor and/or second processor  ([0083]: control problem, critical fault).





CORRESPONDENCE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/18/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846